Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Information Disclosure Statement
The information disclosure statements filed 05/18/2022 and 07/15/2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the references annotated with a strikethrough line disclose the wrong reference number, as opposed to the references on file, and/or there is no copy on file with a statement of relevance in English. As such, Examiner cannot consider these references. These IDS have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendment
Amendments to the claims, filed on 06/10/2022, are accepted and do not introduce new matter.
Claims 1-8 and 14-16 are pending examination; claims 9-13 are withdrawn from consideration; claims 15-16 are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1, discloses: “a plurality of relief valves provided in a conduit of the first bypass piping and supplying water from the secondary piping to the primary piping”. However, based on disclosure, each bypass piping includes a single relief valve, not a plurality of relief vales, as it’s currently claimed. This renders the claim indefinite, because it is unclear how a single bypass piping would have a plurality of relief valves and what purpose that would serve. For examination purposes and based on disclosure, Examiner will interpret the first bypass piping as having a single relief valve. 
	All dependent claims that disclose “the plurality of relief valves” are indefinite for the same reason as above. For examination purposes and based on disclosure, these claims will be interpreted as encompassing a single relief valve. 
	Claims 2-8 and 14-16 are indefinite for depending on claim 1. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 14-16 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s acknowledged prior art (Fig 9, as disclosed in Pars 0004-0005 of Applicant’s own specification; hereafter referred to as Applicant’s Prior Art or APA) in view of Taylor (U.S. 5,487,346) and Pohl et al (U.S. 2019/0388718). Note: Pohl has an earlier filing date, which qualifies it as prior art. 
Regarding claim 1, APA discloses A FIRE EXTINGUISHING EQUIPMENT (Fig. 9) comprising: 
a pump (P) that feeds water in from a water source (W, as seen in Fig 9); 
a primary piping (1) connected to the pump (Fig 9); 
a water flow detection device (3a, as disclosed in Par 0004) connected to the primary piping (see Fig 9); 
a secondary piping (2) connected between the water flow detection device (as seen in Fig 9, water flow detection device 3a is connected to secondary piping 2) and a nozzle outlet (outlet of sprinkler Sa) of a sprinkler head (Sa).
However, APA fails to disclose the FIRE EXTINGUISHING EQUIPMENT further including: a first bypass piping that passes outside the water flow detection device to connect between the primary piping and the secondary piping, and a relief valve provided in a conduit of the first bypass piping and supplying water from the secondary piping to the primary piping, wherein at least one of the plurality of relief valves is opened to supply water from the secondary piping to the primary piping when a pressure difference of a secondary-side pressure in the secondary piping with respect to a primary-side pressure in the primary piping becomes more than a first pressure difference, the first pressure difference being a predetermined set value of the pressure difference between the secondary-side pressure and the primary-side pressure, so that the secondary-side pressure in the secondary piping which is connected to the at least one of the plurality of the relief valves decreases, and a cross-sectional area of a minimum flow passage diameter portion of each of the plurality of relief valves is smaller than a cross-sectional area of a nozzle outlet of the sprinkler head.  
Taylor teaches a fluid handling system wherein a first bypass piping (64/66) passes outside a water flow detection device (gauge 68, as seen in Fig 1) to connect between a primary piping (piping upstream of pump 50, i.e. pipe 36) and a secondary piping (defined by piping 76 which leads to nozzles 88), and a relief valve (62) provided in a conduit (66) of the first bypass piping (as seen in Fig 1) and supplying water from the secondary piping to the primary piping (as disclosed in col 7, lines 8-25, the relief valve 62 acts to divert pressure from secondary piping 76 to the primary piping 36 when the nozzle valve 86 is closed),  wherein said relief valve is opened to supply water from the secondary piping to the primary piping when a pressure difference of a secondary-side pressure in the secondary piping with respect to a primary-side pressure in the primary piping becomes more than a first pressure difference, the first pressure difference being a predetermined set value of the pressure difference between the secondary-side pressure and the primary-side pressure, so that the secondary-side pressure in the secondary piping which is connected to said relief valves decreases (as disclosed in col 7, lines 8-25, the relief valve 62 is opened in response to a pressure difference between the primary and secondary piping, and send fluid from secondary piping to primary piping, as claimed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified APA to incorporate the teachings of Taylor to provide pressure relief to the secondary piping when the nozzles are in the OFF state (as disclosed in col 7, lines 8-25 of Taylor). This would ensure no over pressurization can damage the fluid handling system. 
Pohl teaches a fire extinguishing system wherein a cross-sectional area of a minimum flow passage diameter portion of each a relief valve (15a) is smaller than a cross-sectional area of a nozzle outlet of a sprinkler head (103) (as disclosed in Par 0013, the bypass volumetric flow is preferably designed to be smaller than a volumetric flow of extinguishing fluid which flows through a sprinkler or a nozzle during operation of a fire extinguishing system, i.e. the cross-sectional area of the relief valve is smaller than the cross-sectional area of the nozzle outlet of the sprinklers).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified APA to incorporate the teachings of Pohl to make a cross-sectional area of the relief valve smaller than the cross-sectional are of a nozzle of a sprinkler head in order to maintain an adequate volumetric flow throughout the system considering a bypass is employed (as disclosed in Par 0013 of Pohl). In other words, this prevents an inadequate pressure drop when the bypass is in use. 
Regarding claim 2, APA, Taylor and Pohl teach The FIRE EXTINGUISHING EQUIPMENT according to claim 1. However, they do not teach wherein a ratio of the cross-sectional area of the nozzle outlet of the sprinkler head and the cross-sectional area of the minimum flow passage diameter portion of each of the relief valve is equal to or less than 1:0.3.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable ratio of cross-sectional areas between the nozzle and the passage of the relief valve, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A).In the present case, the prior art discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable ratio of cross-sections for the device to function as desired. Furthermore, changes in cross-sectional area, which affect volumetric flow, affect the characteristics of the fluid as it flows through the system (as recognized by Pohl in Par 0013), i.e. ratio of cross-sections is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different ratios to meet any desired pressure and flow rate characteristic of the system.
Regarding claim 3, APA, Taylor and Pohl teach The FIRE EXTINGUISHING EQUIPMENT according to claim 1. However, they do not teach wherein the relief valve is opened when the first pressure difference is 0.15 to 0.4 MPa.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a suitable first pressure difference, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, the prior art discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable pressure difference to trigger the relief valve in order for the system to function as desired. Furthermore, changes in the predetermined first pressure difference, affect when the system activates the valves to send fluid to the sprinklers, which would undoubtedly affect the efficiency of the fire suppression system, i.e. the predetermined pressure difference is result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 Ill) different predetermined first pressure difference depending on the width and length of all the piping in the system, since changes in piping size would require changes in pressure differences.
Regarding claim 4, APA, Taylor and Pohl teach The FIRE EXTINGUISHING EQUIPMENT according to claim 1, wherein the secondary-side pressure is set to be higher than the primary-side pressure at normal times (APA par 0004 states that after a fire is detected and the sprinkler in secondary piping is actuated, the pressure in the secondary piping becomes lower than the pressure of the primary piping; therefore, in normal times, i.e. in the absence of fire, the secondary piping pressure is set higher than the primary piping, as claimed).  
Regarding claim 5, APA, Taylor and Pohl teach The FIRE EXTINGUISHING EQUIPMENT according to claim 1, wherein the primary piping is provided with a safety valve (valve 56 of Taylor) that discharges water in the primary piping to outside in a case where the primary-side pressure becomes more than a predetermined pressure value (valve 56 is disclosed as a drain valve that discharges fluid to the outside; the valve has the capability of discharging fluid in the event where the primary-side pressure becomes more than a predetermined pressure value).  
Regarding claim 8, APA, Taylor and Pohl teach The FIRE EXTINGUISHING EQUIPMENT according to claim 1, further comprising a pump start switch (5) installed on the primary piping (as seen in Fig 9 of APA), wherein the first pressure difference at a time when the relief valve is opened is larger than a third pressure difference which is a difference between the secondary-side pressure at normal times and the primary-side pressure at a time when the pump start switch is actuated (in combination, the prior art teaches a first pressure difference, i.e. the pressure threshold that opens the main system valve, as established by claim 1 rejection, being larger than a third pressure difference when the pump start switch is activated since the start of the switch is delayed which may not feed enough water to the pump, as disclosed in Par 0005 of APA).
Regarding claim 14, APA, Taylor and Pohl teach The FIRE EXTINGUISHING EQUIPMENT according to claim 1, further comprising a pressure switch (pressure sensor 6 of Pohl) provided on a primary side of the relief valve (as seen in Fig 3) to output a signal (as disclosed in Par 0036 and 0038 of Pohl). However, they do not specify the pressure providing the signal in response to a pressure that is more than a pressure obtained by adding 0.15 to 0.4 MPa to the secondary-side pressure at normal times.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a suitable pressure difference for the pressure sensor to output a signal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 || A). In the present case, the prior art discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable pressure difference to trigger the pressure switch in order for the bypass feature of the system to function as desired. Furthermore, changes in the pressure difference that trigger the pressure switch which would affect when and how the pressure switch communicates with the system, i.e. the pressure difference that triggers the pressure switch is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different pressure settings for the pressure switch in order for the pressure switch to provide a signal only when desired.
Regarding claim 15, APA, Taylor and Pohl teach The FIRE EXTINGUISHING EQUIPMENT according to claim 1, wherein the water flow detection device includes a valve element that is closed at the normal times (as disclosed in Par 0004 of APA) and allows water passages from the primary piping to the secondary piping only (as disclosed in Par 0004 of APA, the flow detection device 3a allows passage from primary to secondary piping only), and the water flow detection device outputs a signal upon detecting displacement due to opening of the valve element (an actuation signal is sent by the flow detection device 3a when the valve opens, as disclosed in Par 0004 and seen in Fig 9 of APA).  
Regarding claim 16, APA, Taylor and Pohl teach The FIRE EXTINGUISHING EQUIPMENT according to claim 1, wherein the relief valve supplies water only from the secondary piping to the primary piping (as established in claim 1 rejection, Taylor teaches a relief valve that sends fluid from the secondary piping to the primary piping only).

Claims 6-7 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s acknowledged prior art (APA) in view of Taylor (U.S. 5,487,346) and Pohl et al (U.S. 2019/0388718); further in view of Scheffer (U.S. 2014/027125 3).
	Regarding claim 6, APA, Taylor and Pohl teach the fire extinguishing equipment according to claim 1. However they do not teach the equipment wherein the primary piping is provided with an auxiliary pressurization pump, and a discharge amount of the auxiliary pressurization pump is larger than a water flow amount of the relief valve when the relief valve is opened.
	Scheffer teaches a fire pump system for sprinkler systems wherein an auxiliary pump (jockey pump 60) is connected to a primary piping (pump 60 connects to primary piping of sprinkler system 56, as seen in Fig1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art to incorporate the teachings of Scheffer to provide an auxiliary pump in order to maintain a system water pressure even when the primary pump is not pumping (as disclosed in Par 0003-0004 of Scheffer). This would further assure the fire system has adequate inlet pressure, which would further prevent any unwanted fluctuations that can cause unwanted actuation of the system. In combination with Scheffer, the prior art teaches a discharge amount of the auxiliary pressurization pump being larger than a water flow amount of the relief valve when the relief valve is opened, since it has been established that the relief valve has a smaller cross-section than that of the nozzles.
	Regarding claim 7, APA, Taylor, Pohl and Scheffer teach the fire extinguishing equipment according to claim 6, wherein the first pressure difference at a time when the relief valve is opened is larger than a second pressure difference which is a difference between the secondary-side pressure at normal times and the primary-side pressure at a time when the auxiliary pressurization pump is actuated (in combination, the prior art teaches a first pressure difference, i.e. the pressure threshold that opens the main system valve, as established by claim 1 rejection, being larger than a second pressure difference when the auxiliary pump is activated, since the auxiliary pump 60 is smaller than that primary pump 52, as taught by Scheffer Par 0004; therefore, since the first pressure difference is related to when the main pump is actuated, the first pressure difference is greater than the second pressure difference which is related to the smaller auxiliary pump).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 14-16 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 06/10/2022 have resulted in the new grounds of rejection found above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752